


117 HR 4669 IH: Capping Costs for Consumers Act of 2021
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4669
IN THE HOUSE OF REPRESENTATIVES

July 22, 2021
Ms. Schrier (for herself, Ms. Sewell, and Ms. Manning) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To expand cost-sharing reductions with respect to qualified health plans offered through an Exchange, and for other purposes.


1.Short titleThis Act may be cited as the Capping Costs for Consumers Act of 2021. 2.Expanding cost-sharing reductions under Exchange plans (a)In generalSection 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071) is amended—
(1)in subsection (b)— (A)in paragraph (1), by striking who enrolls and inserting subject to the last sentence of this subsection, who enrolls; and
(B)by adding at the end the following sentence: With respect to plan years beginning on or after January 1, 2023, paragraph (1) shall be applied as if the reference to the silver level of coverage were a reference to the gold level of coverage.;  (2)in subsection (c)(1)(B)(i)—
(A)in subclause (II), by striking an eligible insured described in paragraph (2)(B) and inserting , with respect to plan years beginning before January 1, 2023, an eligible insured described in paragraph (2)(B)(i) and, with respect to plan years beginning on or after January 1, 2023, an eligible insured described in paragraph (2)(B)(ii); and (B)by amending subclauses (III) and (IV) to read as follows:

(III)with respect to plan years beginning before January 1, 2023— (aa)73 percent in the case of an eligible insured whose household income is more than 200 percent but not more than 250 percent of the poverty line for a family of the size involved; and
(bb)70 percent in the case of an eligible insured whose household income is more than 250 percent but not more than 400 percent of the poverty line for a family of the size involved; and (IV)with respect to plan years beginning on or after January 1, 2023, 85 percent in the case of an eligible insured described in paragraph (2)(C)(ii).;
(3)in subsection (c)(2), by amending subparagraphs (B) and (C) to read as follows:  (B)in the case of—
(i)with respect to plan years beginning before January 1, 2023, an eligible insured whose household income is more than 150 percent but not more than 200 percent of the poverty line for a family of the size involved, increase the plan's share of the total allowed costs of benefits provided under the plan to 87 percent of such costs; and (ii)with respect to plan years beginning on or after January 1, 2023, an eligible insured whose household income is more than 150 percent but not more than 300 percent of the poverty line for a family of the size involved, increase the plan's share of the total allowed costs of benefits provided under the plan to 87 percent of such costs; and
(C)in the case of— (i)with respect to plan years beginning before January 1, 2023, an eligible insured whose household income is more than 200 percent but not more than 250 percent of the poverty line for a family of the size involved, increase the plan's share of the total allowed costs of benefits provided under the plan to 73 percent of such costs; and
(ii)with respect to plan years beginning on or after January 1, 2023, an eligible insured whose household income is more than 300 percent but not more than 400 percent of the poverty line for a family of the size involved, increase the plan's share of the total allowed costs of benefits provided under the plan to 85 percent of such costs.; and (4)by adding at the end the following new subsection:

(h)FundingOut of any funds in the Treasury not otherwise appropriated, there are appropriated to the Secretary such sums as may be necessary for payments under this section.. (b)Conforming amendments to State basic health programs for certain low-Income individualsSection 1331(a)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 18051(a)(2)) is amended—
(1)in subparagraph (A)(i), by striking the applicable second lowest cost silver plan (as defined in section 36B(b)(3)(B) of the Internal Revenue Code of 1986) and inserting , with respect to plan years beginning before January 1, 2023, the applicable second lowest cost silver plan (as defined in section 36B(b)(3)(B) of the Internal Revenue Code of 1986) and, with respect to plans years beginning on or after January 1, 2023, the applicable second lowest cost gold plan (as defined in such section); and (2)in the matter following subparagraph (B), by striking or the applicable second lowest cost silver plan and inserting or, with respect to plan years beginning before January 1, 2023, the applicable second lowest cost silver plan (or, with respect to plan years beginning on or after January 1, 2023, the applicable second lowest cost gold plan. 
3.Premium assistance credit amount determined using applicable second lowest cost gold plan
(a)In generalSection 36B of the Internal Revenue Code of 1986 is amended— (1)by striking silver each place it appears and inserting gold; and
(2)in the header of subsection (b)(3)(B), by striking silver and inserting gold.  (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2022.

